Action to recover damages for personal injuries sustained when plaintiff, while delivering merchandise at defendant’s delivery office, fell down a chute located at one side of the room. Judgment entered in favor of plaintiff upon the verdict of a jury reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce the verdict to the sum of $6,617.12, in which event the judgment, as so reduced, is unanimously affirmed, without costs. Ho opinion. Hagarty, Acting P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.